EXHIBIT 10.47 THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT This THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered into and effective on April 14, 2009, and is by and among CPI Corp., a Delaware corporation (“Company”) and Bank of America, N.A. (as successor to LaSalle Bank National Association) (“Bank of America”), as “Administrative Agent,” and Bank of America and the undersigned Required Lenders, as “Lenders.” Recitals: A. Company, Administrative Agent, Bank of America and the Lenders are party to that certain Second Amended and Restated Credit Agreement dated as of June 8, 2007, as amended by the First Amendment to Second Amended and Restated Credit Agreement dated as of June 8, 2007, and as amended by the Second Amendment to Second Amended and Restated Credit Agreement dated as of December 10, 2008 (as amended, the “Credit Agreement”). B. Administrative Agent, the undersigned Required Lenders and Company have agreed to the provisions set forth herein on the terms and conditions contained herein. Agreement Therefore, in consideration of the mutual agreements herein and other sufficient consideration, the receipt of which is hereby acknowledged, Company, Administrative Agent and the undersigned Required Lenders hereby agree as follows: 1. Definitions. Capitalized terms used and not otherwise defined herein have the meanings given them in the Credit Agreement. 2. Effectiveness of Agreement. This Agreement shall become effective as of the date set forth in the introductory paragraph to this Agreement, but only if on or before 1:00 p.m. Central time on the date first written above (A) this Agreement has been executed and delivered by the Company, Administrative Agent and the undersigned Required Lenders (as evidenced by receipt by the Administrative Agent of executed signature pages to this Amendment from Lenders constituting the Required Lenders); (B) all of the documents listed on Exhibit A to this Agreement have been executed and delivered, each in form and substance reasonably satisfactory to Administrative Agent and the undersigned Required Lenders; (C) the Company has paid in same day funds all fees that may be owing to Administrative Agent pursuant to any agent fee letter or other arrangement; (D) the Company has paid to Administrative Agent’s counsel, all reasonable fees and expenses incurred by such counsel prior to the date hereof and as may be reasonably estimated to be incurred following the date hereof in connection with this Agreement, in each case as invoiced to the Company in reasonable detail; and (E) the Company has paid in same day funds the Third Amendment Fees (as defined below).If the Required Lenders execute this Agreement, as a condition to the effectiveness of this Agreement, the Company shall pay to Administrative Agent, on behalf of each Lender who executes this Agreement and delivers its signature page to the Administrative Agent on or before 1:00 p.m.
